Emery, J.
These were indictments for keeping and maintaining common nuisances, under §§ 1 and 2, of c. 17, E. S. The respondents object that the indictments do not allege, that they knew the places they kept and mamtained were common nuisances.
The statute does not forbid any person keeping or maintaining a tenement or place. The first section states what acts or conditions make a tenement or place a common nuisance. The second section forbids any person keeping or maintaimng a common nmsance. These indictments sufficiently state the acts and conditions which made the places in question a common nuisance. They then allege that these respondents kept and maintained these nuisances — that is, that they did, or caused, or permitted the acts and conditions wMch made their tenements or places common nuisances. The allegation is not that the respondents owned or *109occupied tlie tenements, but that they kept and maintained them as common nuisances.
They knew the law and what acts would make them guilty of keeping or maintaining common nuisances. These acts are in these indictments fully and directly charged against them. If the evidence should show that they did the acts charged, they could not avoid conviction by saying they did not know they were doing wrong, or were ignorant that the tenements they kept and maintained under such circumstances were common nuisances. The statute does not require the state to allege or prove knowledge of the law, knowledge on the part of the respondents, nor their knowledge that the acts and conditions charged, made their tenements common nuisances. Their knowledge of these matters is presumed. The state would not need to prove their knowledge of the unlawfulness of their conduct, and hence the indictment need not allege it.

Exceptions overruled.

Peters, C. J., Walton, Daneorth, Virgin and Haskell, JJ., concurred.